DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) operation to acquire learning data, operation to construct a predictive model, operation to acquire actual values of the accumulated operating time, accumulated number of wafers processed, and removal amount, operation to calculate the predicted removal amount and the difference between the calculated predicted removal amount and the actual removal amount, and operation to output information regarding replacement of the chemical solution and instruction to open valves to supply fresh solution. The limitations regarding operation of the program, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer (processor configured with a program). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2) III.  Furthermore, the collection of data and determination of whether removal unevenness has occurred, the predictive model to be a regression analysis and the comparison can be done mentally (or with pen and paper). If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
This judicial exception is not integrated into a practical application because the claim recites the processor configured with a program with a high level of generality. Additionally, the output unit is recited with a high degree of generality. The outputting of an instruction as required by the amended limitation in the final 5 lines of the claim does not actually require an apparatus to perform these functions (i.e. there are no valves required because the claim merely requires outputting an instruction and not acting on the instruction).  Further, claim functions such as obtaining normal values or actual values from the etching system are recited broadly without a recitation of the sensor structure and such values (number of wafers, processing time, removal amount) are routinely monitored or otherwise pre-set by etching monitoring systems. Furthermore, the claim requires these values to be acquired. The broadest reasonable interpretation of this is inclusive of obtaining the values from a planned recipe (e.g. number of wafers and processing time) or obtaining the values from a separate, unclaimed measuring structure. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the etching system are recited broadly without even a recitation of the sensor structure (or requirement for a sensor) and without recitation of the output unit structure and such values are routinely monitored by etching monitoring systems, including etching systems with alarms or other indicators to convey a change or maintenance is required (e.g. changing of solution). Therefore, it represents a well-understood, routine, conventional activity previously known to the industry. Claims 2 and 3 do not alter the analysis above.
For purpose of compact prosecution on the merits and in the event applicant can demonstrate the claims are subject matter eligible as presented, Examiner is providing a rejection of the claims over prior art. This is not an indication that the claims are subject matter eligible.
Claim Interpretation
The claims have been amended to include continuously monitoring (line 1) and continuously repeating (final line of the claim). Continuously is interpreted as inclusive of during operation of the apparatus. Continuously is not interpreted as in perpetuity because the standard in the art of etching apparatuses is that continuous operation means the operation is repeated until a need for an emergency shutdown or maintenance period. The instant specification has given no indication that applicant believes the monitoring system may operate in perpetuity and a person of ordinary skill in the art would not interpret “continuously” to include perpetual operation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and drawings as originally filed fail to teach or support the limitation “continuously repeating steps (i)-(vii) during the etching process” of claim 1. It is noted that throughout the specification and in the claim (see line 9, 12-13, 15, 17), an etching process is disclosed as being performed on a wafer or set of wafers. There is no teaching or suggestion that the etching process continues during or after this replacement. The instant specification [0080] on p23 recites that step 201 may be repeated to continuously monitor the state of the solution in the apparatus (see also Fig 9). However, this is different from continuously monitoring the etching process that occurs on a single wafer or set of wafers prior to replacement of the solution. There no suggestion or indication in the specification that the etching process continues after the prompting of the replacement of the solution or that wafers are present in the bath while the solution is replaced. Applicant may wish to indicate the steps are repeated to continuously monitor the state of chemical solution in the wet etching apparatus as is indicated by [0080] of the instant specification. Claim 1 has also been amended to recite “outputting information regarding a predicted time of replacement of the chemical solution based on the calculated indicator value” in step (vii). This limitation is also not supported by the instant specification and drawings as filed because there is no teaching of predicting the time of replacement of the solution. The instant specification [0037] discloses predicting the timing at which removal unevenness will occur, but this is not a teaching of predicting a timing of replacement of the solution and there is no teaching that the system outputs information regarding a predicted time of replacement or outputs instruction to open the valves according to the predicted time of replacement. The remaining claims are included for their dependency from claim 1.
For the purpose of compact prosecution on the merits, the claims will be examined as if these limitations are not new matter. That is not an indication that the limitations are supported by the instant specification and drawings as originally filed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa (prev. presented US 2004/0242004), in view of Reeves (prev. presented US 2007/0061032), Campbell (prev. presented US 6376261 ), and Chen (prev. presented US 2011/0320026).
Regarding claim 1-2, Shirakawa teaches a monitoring system for monitoring the state of a chemical solution in an etching process (abstract) comprising a processor (35-39 Fig 1) configured to perform an operation to collect data during processing and as learning data acquisition unit to acquire normal values of accumulated operating time ([0044] taught as use history of current treating liquid) and removal amount (S1 Fig 3) and [0044] this is inclusive of operation when removal did not occur, operation as a model construct (S2) and [0043-0044] including regression analysis ([0043] “equation of the line”), operation as an actual value acquisition unit (S4) [0044-0045].  Shirakawa fails to teach the model includes the accumulated number of wafers processed and fails to teach operation as an indicator value to signal replacement of the solution and fail to teach determining whether removal unevenness has occurred during the etching without resorting to operator selection. In the same field of endeavor of modeling and measuring processing data for semiconductor processing (abstract), Reeves teaches the model includes number of wafers processed (number of samples used) [0056]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Shirakawa to include acquiring and modeling based on the number of wafer processed because Reeves teaches this is a value incorporated into the modeling parameters of processing modeling. In the same field of endeavor of controlling etching processes (abstract), Campbell teaches the processor performs value acquisition (Fig 2 and 5) and indicates when the removal is deviated too far from intended (Fig 5, see 125, and 120) and sends an indication regarding a predicted time to replace the etchant (Fig 6 and 7) by draining the current solution and adding new solution (col 5, ln 15-65) (note the predicted time is inclusive of an indication the solution should be replaced immediately). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shirakawa to include the teachings of Campbell because Campbell teaches this allows for correction and control of the wet etching process. Regarding this output including commands to valves, Shirakawa has demonstrated using valves for the supply and drainage of liquid from the system  (see valves 13, 23, 27, and 31 Fig 1) and has taught these are controlled by the controller (Fig 1). Therefore in the combination this includes the output to replace the solution includes instruction to the valves. Regarding the determining if removal unevenness has occurred without operator selection so that only the data in which removal unevenness did not occur is used, in the same field of endeavor of processing control of wafer fabrication using machine learning (abstract), Chen teaches that prior to making a model filtering the data into “useful” data without operator input [0017]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shirakawa to include this data filtering because Chen teaches it allows for only “useful” data to be incorporated into the model. In the combination as applied, this useful data is data in which removal unevenness has not occurred. Regarding repeating the steps, the steps are repeated during use of the apparatus in both Shirakawa and Campbell. Further, repeating the monitoring is an obvious in view of the teaching of batch processing in Shirakawa and Campbell. No technical modification would be necessary, because the same operation is just repeated. The evidence in the record supports the conclusion that repeating the comparing process would have been obvious to one of ordinary skill in the art. See generally In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (continuous operation obvious in light of batch process).
Regarding claim 3, Campbell teaches the process is for performing defect detection and correcting (Fig 6-7) such that the threshold value is the difference between the output value and the actual value. 
Response to Arguments
Applicant’s arguments filed 09/13/2022, hereinafter reply, have been fully considered. The argument (reply p11- 14) regarding the interpretation under 35 USC 112(f) is moot because applicant has amended the claims to remove the claim language that resulted in this interpretation. The argument (reply p14-20) regarding the claims being subject matter eligible is not persuasive because applicant argues that the processes cannot be performed continuously in the mind. This is not persuasive because continuously does not require a rate at which the steps are perform. It merely requires that the steps be repeatedly performed. The human mind is capable of repeatedly performing the tasks. Applicant’s citation of prior decisions has been considered, however the fact pattern of those cases is different than the instant case. Applicant has broadly asserted that the mind cannot continuously perform the monitoring, but as previously noted the collecting and acquiring as claimed do not require actual measuring by the human mind of these values because the claim recites acquiring them, not measuring them. As currently recited the claim is inclusive of the construction of a fit curve of data (regression analysis) which can be done by the human mind with the assistance of pen and paper. Therefore the arguments are not persuasive. 
Regarding the prior art (reply p20-26), the argument that the combination does not teach the amended limitations is not persuasive in view of the additional citation of the prior art included in the rejection above. Regarding Shirakawa not teaching operating time (reply p24) is not persuasive because, as cited above, Shirakawa teaches the memory data includes use history of the liquid [0044] with no indication than an abnormality occurred during this data collection (historic use). The individual arguments regarding Campbell and Reeves (reply p25) is further not persuasive because as noted the obtained values (Reeves) are inclusive of historical values without abnormalities (no teaching of abnormality occurring during historical data collection). Campbell provides a teaching of the indicator function of comparison to historical data. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding the arguments regarding continuous operation (reply p20-26), it is noted that this is an obvious modification because Shirakawa and Campbell teach batch processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2014/0242731 teaches the model can predict the need to inject fresh etchant [0007].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716